              Case 1:20-sc-03082-BAH Document 6 Filed 05/18/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

     IN RE GRAND JURY SUBPOENA
     GJ2020111968168 AND APPLICATION OF                    SC No. 21-sc-3082
     THE UNITED STATES OF AMERICA FOR
     AN ORDER PURSUANT TO 18 U.S.C. §
     2705(B)

                                UNITED STATES’ NOTICE OF FILING

           The United States of America, by and through its undersigned counsel, respectfully submits

    this Notice of Filing.

           In Minute Orders dated May 16 and May 18, 2021, the Court ordered that certain items in

    the docket be unsealed, and that the United States file a public version of its March 19, 2021,

    memorandum in opposition (Dkt No. 4) by May 19, 2021. The United States’ memorandum in

    opposition, filed on March 19, 2021 (Dkt No. 4), is attached as Exhibit A. 1



                                                            Respectfully submitted,

                                                           CHANNING D. PHILLIPS
                                                           ACTING U.S. ATTORNEY
                                                           D.C. BAR NO. 415793


    Date: May 18, 2021                                 By: /s/ Michael J. Friedman
                                                          Michael J. Friedman
                                                          Assistant United States Attorney
                                                          NY Bar Number 4297461
                                                          United States Attorney’s Office
                                                          555 Fourth Street, N.W., Room #11-439
                                                          Washington, D.C. 20530
                                                          Telephone: 202-252-6765
                                                          Email: Michael.Friedman@usdoj.gov




1
 The Minute Orders allowed the United States to redact the name and contact information of the government attorney,
but that information has already been unsealed and is available in the public record.
